Citation Nr: 0004544	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  98-10 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for coronary 
artery disease (CAD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years 
until his retirement in April 1984.

In an August 1984 decision, the RO granted the veteran's 
initial claim for service connection for a cardiovascular 
disorder (then identified as hypertension) and for diabetes 
mellitus.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 1998 rating decision of the 
Columbia, South Carolina RO, which confirmed the previously 
assigned ratings for his cardiovascular disorder, now 
identified as CAD, (30 percent) and his diabetes mellitus (20 
percent).

The file contains a transcript of the veteran's October 1998 
hearing before a hearing officer at the RO.  


REMAND

The veteran and his representative contend that the veteran's 
CAD and his diabetes mellitus are more severe than indicated 
by the current disability ratings.  

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (known previously as the United 
States Court of Veterans Appeals, prior to March 1, 1999) 
(heinafter Court) has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  See Jackson v. West, 12 Vet. App. 
422, 428 (1999), citing Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Hence, VA has a duty to assist him in developing 
the facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103(a), 3.159 (1999).  


A.  Entitlement to an increased rating for CAD

In August 1997, the veteran submitted a statement asserting 
his claim for an increased rating for his service-connected 
cardiovascular disorder.  As noted above, the RO denied the 
claim and the veteran appealed.   

The regulations used to evaluate the veteran's CAD, found at 
38 C.F.R. § 4.104, Diagnostic Code (DC) 7005, were amended 
during the pendency of this appeal.  See 62 Fed.Reg. 65207-
65244 (December 11, 1997).  As will be explained below, the 
medical evidence of record does not contain a full 
description of the factors pertaining to the new criteria.  
Therefore, the Board must remand the claim for medical and 
adjudicative reevaluation under both the old and new rating 
criteria to avoid any possibility of prejudice to the 
claimant.  38 C.F.R. §§ 4.2, 19.9 (1999); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Court has held that where a pertinent law or regulation 
changes after a claim has been filed or reopened before 
administrative or judicial process has been concluded, the 
version of the law or regulation most favorable to the 
veteran will be applied.  Therefore, VA must consider the 
applicability of the provisions of both the old and the new 
rating schedule criteria for evaluating cardiac disabilities, 
then determine the extent to which the old and new 
regulations may be favorable to the veteran, and then rate 
the disability using the version of the regulations which is 
most favorable to the veteran's claim for a rating increase, 
whether it be from the old ratings schedule or from the newly 
promulgated one.  See Karnas, supra.; DeSousa v. Gober, 10 
Vet. App. 461 (1997).  

In the instant matter, review of the record reveals that the 
veteran was last afforded a VA heart and hypertension 
examination in December 1997.  This examination did not 
result in certain findings of fact regarding criteria 
essential for evaluating the veteran's claim.  Specifically, 
the examiner performing that examination failed to conduct a 
stress test, and he did not address the veteran's left 
ventricular dysfunction, if any, and its attendant ejection 
fraction.  The Board notes that both stress test results and 
ejection fractions are incorporated into the current 
schedular criteria applicable to evaluating CAD.  See 38 
C.F.R. Part 4, § 4.104, DC 7005 (1999).

Diagnostic Code 7005 provides for a 60 percent evaluation 
where there is evidence of more than one episode of acute 
congestive heart failure in the past year; or where there is 
a workload of greater than 3 METs but not greater than 5 
METs, which results in dyspnea, fatigue, angina, dizziness, 
or syncope; or where there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  Additionally, 
the criteria for a 100 percent evaluation also address METs 
levels and ejection fractions.

Since the Board cannot properly evaluate the veteran's 
current level of disability absent findings regarding two of 
the three criteria necessary for evaluating the veteran's 
CAD, the veteran's case must be remanded for an examination 
to obtain the METs levels and determine whether there is any 
left ventricular dysfunction, and, if so, what is the 
ejection fraction.  The Board notes that in addition to these 
specified findings, the examiner should report all clinical 
findings that correlate with both the old and the new rating 
criteria.

The veteran is advised that at least in part the purpose of 
the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  Therefore, the veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655(b) (1999), his 
claim for increase shall result in the denial of his claim in 
the event he fails to cooperate by attending the requested VA 
examination.

The Board notes that while the initial statement of the case 
(SOC) issued in May 1998 served to inform the veteran of the 
rating criteria effective since the 1997 changes in 
regulations, neither this SOC nor the supplemental statement 
of the case (SSOC), issued in November 1998, ever apprised 
the veteran of the regulations and criteria used to rate his 
CAD under provisions in effect prior to the changes in law.  
Since the veteran must be afforded the opportunity to submit 
evidence and argument in response to both the new and the old 
regulations, the RO should therefore review the case, 
applying the regulations most favorable to the veteran, 
whether new or old, and issue an SSOC reflecting and 
referencing both the new and the old rating criteria.
  
The Board is also aware that there may be additional medical 
evidence available regarding the veteran's CAD that is not 
already on file.  While the veteran stated during his October 
1998 hearing that he was currently receiving treatment for 
his cardiac problem from Dr. Mark Coker, the file contains no 
records of treatment later than 1997.  Copies of any records 
of ongoing treatment for this disorder should be obtained and 
associated with the claims file before the veteran undergoes 
further examination.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

In light of the above and pursuant to VA's duty to assist the 
veteran in development of facts pertinent to his claim, the 
issue of entitlement to an increased evaluation for CAD will 
not be decided pending a REMAND for the actions listed below.


B.   Entitlement to an increased rating for diabetes mellitus 

In an August 1997 statement, the veteran asserted that his 
diabetes mellitus was more disabling than reflected in the 
current 20 percent disability rating.  In support of his 
claim, he submitted copies of medical records dated up 
through the date of the claim. 

Following a January 1998 VA examination for endocrine 
disease, the RO, in a March 1998 decision, denied the 
veteran's claim for an increased rating for diabetes 
mellitus, and the veteran appealed.  In May 1998, the veteran 
was sent an SOC indicating that the evidence on file had been 
reviewed and that his claim for an increased rating for 
diabetes mellitus had been denied.  

In November 1998, the RO again denied the veteran's claim for 
an increased rating. A November 1998 SSOC informed the 
veteran that the RO had considered the veteran's October 1998 
hearing transcript as well as the medical evidence submitted 
at the hearing.  Thereafter, no subsequent SSOC has addressed 
this issue. 

Since the last RO denial, additional pertinent medical 
evidence has been added to the claims file.  Specifically 
noted in this regard is a medical record submitted in April 
1999 that showed findings from a December 1998 diabetes check 
apparently performed by Dr. Charles Rhodes.  The record 
indicated that the veteran had been on Glucophage and 
Micronase, and that his blood sugar ran 250 mg. and above.  
It was noted that the veteran tried to watch his diet, but 
had a difficult time.  The assessment was that the veteran's 
diabetes mellitus was in poor control.  The recommendation 
was that the veteran should get a Glucometer, that he start 
exercising, and that he should maintain his diet.  The record 
also noted that the veteran's insulin would be adjusted, and 
that he should be seen again in two weeks.  The file contains 
no subsequent records.      

As this new medical evidence relates the current severity of 
the veteran's diabetes mellitus, it constitutes new pertinent 
evidence that must be considered at the RO prior to appellate 
review by the Board.  

The governing regulation, 38 C.F.R. § 19.31 (1999), provides 
that an SSOC will be furnished to the appellant and the 
representative, if any, when additional pertinent evidence is 
received after an SOC has been issued or the most recent SSOC 
has been issued.  A review of the file does not show that the 
RO has considered this newly submitted evidence.  Unless the 
appellant waives this procedural right, any additional 
evidence must be referred to the RO for review and 
preparation of an SSOC.  38 C.F.R. §§ 19.37, 20.1304(c) 
(1999).  In the present case, there is no indication that the 
veteran wished to waive consideration of this evidence.  
Since the medical findings in this report were not considered 
by the RO, and a subsequent SSOC was never issued by the RO, 
a remand is required in order to ensure due process to the 
veteran.  See also 38 C.F.R. § 19.37(a) (1999); Thurber v. 
Brown, 5 Vet. App. 119, 126 (1993).

The Board notes that it is likely that there is additional 
medical evidence available regarding the veteran's diabetes 
mellitus that is not already on file.  Noted in this regard 
are records of continuing treatment from Dr. Charles Rhodes, 
to whom the veteran referred in his October 1998 hearing.  
Copies of these records, and any other records of ongoing 
treatment for this disorder, should be obtained and 
associated with the claims file.  See Murincsak, supra. 

After any additional medical records are added to the claims 
file, the RO should review the file and determine whether or 
not the evidence of record includes all of the findings 
sufficient to adequately rate the severity of the veteran's 
diabetes mellitus under the applicable rating provisions of 
38 C.F.R. § 4.119, DC 7913.  If additional findings need to 
be made, the RO should schedule the veteran for a VA 
examination for endocrine diseases.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the issues noted above are 
REMANDED to the RO for the following action:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-August 1997 
treatment records, VA or private, 
inpatient or outpatient, that are 
associated with the veteran's service-
connected CAD or diabetes mellitus, 
should be obtained by the RO and 
incorporated into the claims file, if 
not already of record.  The RO should 
assist the veteran in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  In 
particular, the RO should take 
appropriate steps to obtain any ongoing 
records of treatment from Dr. Mark Coker 
at Trident Cardiology Associates in 
North Charleston, SC, from Dr. Charles 
Rhodes in Goose Creek, SC, and from the 
VA medical facility in Charleston, SC.   

2.  After any additional medical records 
are added to the claims file, the RO 
should review the file and determine 
whether or not the evidence on file 
contains all of the findings sufficient 
to adequately rate the severity of the 
veteran's diabetes mellitus under the 
applicable rating provisions of 
38 C.F.R. § 4.119, DC 7913.  If 
additional findings need to be made, the 
RO should schedule the veteran for a VA 
examination for endocrine diseases.  
Should an examination be necessary, the 
claims folders and a copy of this remand 
should be made available to, and 
reviewed by the examiner.  The 
examiner's report should reflect a 
review of the claims files.  The 
examiner should perform all indicated 
diagnostic tests and describe in detail 
the level of disability, if any, 
observed.  The  examiner should be given 
a copy of the applicable rating criteria 
for rating diabetes mellitus found at 
38 C.F.R. § 4.119, DC 7913.  All 
indicated tests must be conducted, and 
the examiner's findings must address the 
presence or absence of the 
manifestations described in rating 
schedule.

3.  Thereafter, a VA examination by a 
specialist in cardiology should be 
scheduled and conducted, in order to 
determine the severity of the veteran's 
CAD.  The examiner should be given a copy 
of the applicable rating criteria, both 
old and new.  See Karnas, supra.  Prior 
to the examination, the examiner should 
obtain and review the claims folder, 
including the prior VA examination in 
December 1997 and any additional records 
obtained pursuant to the above-requested 
development.  The examiner should 
determine if any additional study is 
needed to determine the presence of any 
left ventricular dysfunction or to assess 
the veteran's workload ability in METs.  
If so, this study, and all suggested 
studies, should be performed.  The 
examiner should state findings which 
address both the old and the new rating 
criteria, including the veteran's 
workload ability in METs and any left 
ventricular dysfunction with ejection 
fraction.

The veteran should be advised that 
failure to report for any scheduled 
examination will result in the denial of 
his claims for increase.  38 C.F.R. § 
3.655 (1999).

4.  The RO should carefully review the 
examination report(s) to ensure that the 
report(s) is(are) in complete compliance 
with this remand, including all requested 
findings and opinions.  If not, the 
report(s) should be returned to the 
examiner for corrective action.

5.  After the above development has been 
completed, and after any additional 
evidence submitted since the last SSOC 
in 1998 has been reviewed, the RO should 
take adjudicatory action on the 
veteran's claims for ratings in excess 
of those currently assigned for his 
service-connected CAD and diabetes 
mellitus.  CAD should be evaluated under 
both old and new rating criteria, with 
the more favorable rating assigned.  
Karnas, supra.  The adjudicator should 
discuss evidence both favorable and 
unfavorable to the veteran, as specified 
in the body of this remand.  

6.  If any benefit sought is denied, an 
SSOC should be issued.  The SSOC should 
contain a summary of any new evidence 
relating to the issues on appeal.  The 
SSOC should also contain a summary of 
the applicable laws and regulations, 
including both the old and new schedular 
rating criteria applicable to CAD, and 
only the current schedular rating 
criteria applicable to diabetes 
mellitus, along with an explanation of 
how such laws and regulations affect the 
RO's decision.  The appellant must then 
be afforded an opportunity to reply 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




